February 8, 1932. The opinion of the Court was delivered by
This is an action for damages based on an alleged libel contained in a publication in The State, a newspaper owned by the defendant company. The objectionable article referred to the plaintiff and others, and was as follows:
          "CHARGED WITH STEALING UNIDENTIFIED CHICKENS
"N.L. McClelion, 29; John Daniels, 29 and Monroe Riffy, 25, all of whom live in the vicinity of Blossom and Pulaski Streets, were arrested yesterday by Policemen Sanders and McLendon and charged with petit larceny.
"It was alleged that they stole 15 chickens, which were found in their possession and confiscated. The fowls are being *Page 86 
held at police headquarters pending identification by their owners."
The plaintiff alleged, inter alia, that the statements contained in this publication were false; the defendant pleaded their truth as a defense; hence the only issue before the trial Court was whether or not they were true, and the extent of plaintiff's damage.
The case was tried at the March, 1931, term of the Court of Common Pleas for Richland County, the Honorable W. H. Grimball presiding. At the close of all the testimony the Court directed a verdict for the defendant on the ground that it appeared from the evidence that the plaintiff was, in fact, arrested on the charge stated in the publication, and that the defendant's plea of "truth" was clearly established. The plaintiff appeals and brings error.
We do not deem it necessary to review the testimony. The Court is satisfied, from a most careful and painstaking examination of the record, that the Circuit Judge was right in directing a verdict.
The judgment below is affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES CARTER and BONHAM and Circuit Judge TOWNSEND, ACTING ASSOCIATE JUSTICE, concur.
MR. JUSTICE COTHRAN did not participate on account of illness.